DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Species A, identified as encompassing claims 1-11, 13-18, and 20 is acknowledged.
	Upon detailed consideration, claim 5 is also directed towards a non-elected species and is withdrawn with claims 12 and 19.
	The traverse states that Species B and C are not independent or distinct from species A, D, and E nor mutually exclusive from species A, D, and E. The arguments state that species A, D, and E are embodiments showing plan views of a portion of “the display device”; further, arguments state that Fig. 7A of species B show “an upper insulating layer” and species C shows “a filter layer”.
	It is also argued that the restriction requirement fails to establish burden through a conclusory statement.
	Upon further consideration and search, the species A-C are determined not to have a serious burden and are withdrawn. 
	The Examiner notes that in full context, the species A, D, and E are directed towards a portion of the display device of Fig. 1. The display device of Fig. 1, however, does not detail the entire device. While the aspects which are part of Fig. 1 are in common with the species, the additional details of additional pixels in each of the species contain mutually exclusive features – see the differences detailed in pgs. 2-3 of the restriction requirement of July 15, 2022 for Species A-D which cannot be part of a single device invention.
	Furthermore, as seen in the restriction requirement of July 15, 2022 pgs. 3-4 “species inventions will share features to an extent, but at least the differences which were listed in providing that the species are independent or distinct and also the associated differences in features seen in the figures representing the species inventions necessitate different search strategy and considerations during Examination which is a serious burden. The aggregate amount of time required for analyzing the different inventions in accordance with the appropriate laws and statutes, for search, consideration, and application of different prior art for the separate inventions, for the determination of separate patentability is what has been determined to be a serious burden based on the differences of the inventions.”
None of the detailed differences between the species inventions as provided in the restriction requirement of July 15, 2022 pgs. 2-3 have been addressed, and the general reference to the Applicant’s written description which associate the species to the common display device of Fig. 1 is found unpersuasive.
Therefore, the restriction between species A-C of Figs. 5-8B, species D of Fig. 10, and species E of Figs. 12-13 is maintained.
Note, the Applicant may claim any generic features shared among species, and may claim features which are unique to the elected species invention. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Therefore, the restriction is maintained and made final. 


Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 6 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Song (US 2018/0197922 A1), hereinafter as Song.

5.	Regarding Claim 6, Song discloses a display device (see Figs. 1-5) comprising:
a plurality of light-emitters (plurality of pixel elements, see [0131] “first sub-pixel 1, each second sub-pixel 2 and each third sub-pixel 3”);
an insulating layer (element PDL, see [0090] “pixel defining layer PDL may include an organic insulating material") comprising a plurality of through-holes (through-holes of each of the elements EML) overlapping first electrodes (elements AD, see [0082] “electrode A1 … electrode AD2 … electrode AD3”) of the plurality of light-emitters (of each of the light-emitter elements OLED);
a light-shield (element BM, see [0095] “black matrix BM”) disposed on the plurality of light-emitters and including a plurality of openings (openings of elements CF), the plurality of openings defining pixels and overlapping at least one of the plurality of through-holes of the insulating layer (see Fig. 5); and
color filters (see [0095] “first to third color filter patterns CF_R, CF_G, and CF_B”) disposed in the plurality of openings of the light-shield,
wherein the at least one of the plurality of through-holes of the insulating layer overlaps the light-shield (at least opening of element EML_G overlaps the light-shield element BM).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 13-18, and 20 are rejected under 35 U.S.C. 103 as obvious over Wang et al. (US 2021/0065625 A1), hereinafter as Wang, in view of Song (US 2018/0197922 A1), hereinafter as Song.

7.	Regarding Claim 1, Wang discloses a display device (see Figs.1A, J and see [0055] “display”) comprising:
	a plurality of light-emitters (plurality of pixel elements, see [0131] “first sub-pixel 1, each second sub-pixel 2 and each third sub-pixel 3”) including a first light-emitter (first element 2 of element A1, see [0120] “in the case where the second sub-pixel 2 is a green sub-pixel”) in a first display area (area of element A1) and a second light-emitter (second element 2 of element A2) in a second display area (area of element A2), the first light-emitter and second light-emitter being configured to emit light of a same color (both are green sub-pixel elements 2 in different regions of the display), the second display area having a higher light transmissivity than the first display area (see [0190] “a light transmittance of the second display sub-region A2 is greater than a light transmittance of the first display sub-region A1”);
Wang does not appear to explicitly disclose an insulating layer including a first through-hole and a second through-hole; and a filter disposed on the plurality of light-emitters and including a light-shield and color filters, wherein: the first through-hole of the insulating layer overlaps a first electrode of the first light-emitter, and the second through-hole of the insulating layer overlaps a first electrode of the second light-emitter, and at least a portion of the second through-hole overlaps the light-shield.
Song discloses an insulating layer (element PDL, see [0090] “pixel defining layer PDL may include an organic insulating material") including a first through-hole (first through-hole of one element EML_G among the array of pixels) and a second through-hole (second through-hole of another element EML_G among the array of pixels); and
a filter (element CCL, see [0095] “color conversion layer”) disposed on the plurality of light-emitters and including a light-shield (element BM, see [0095] “black matrix BM”) and color filters (elements CF, see [0095] “first to third color filter patterns CF_R, CF_G, and CF_B”), wherein:
the first through-hole of the insulating layer overlaps a first electrode (element AD2 of the first light-emitter, see [0082] “electrode AD2”) of the first light-emitter, and the second through-hole of the insulating layer overlaps a first electrode (element AD2 of the second light-emitter, see [0082] “electrode AD2”) of the second light-emitter, and
at least a portion of the second through-hole overlaps the light-shield (see Fig. 5 portion of element BM overlaps element opening of element EML_G).
The specific structure of the pixels as taught by Song is incorporated as a specific structure of Wang (the specific cross-sectional structure of Song for the pixels is incorporated for the specific cross-sectional structure which is not shown by Wang).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate an insulating layer including a first through-hole and a second through-hole; and a filter disposed on the plurality of light-emitters and including a light-shield and color filters, wherein: the first through-hole of the insulating layer overlaps a first electrode of the first light-emitter, and the second through-hole of the insulating layer overlaps a first electrode of the second light-emitter, and at least a portion of the second through-hole overlaps the light-shield as taught by Song as an insulating layer including a first through-hole and a second through-hole; and a filter disposed on the plurality of light-emitters and including a light-shield and color filters, wherein: the first through-hole of the insulating layer overlaps a first electrode of the first light-emitter, and the second through-hole of the insulating layer overlaps a first electrode of the second light-emitter, and at least a portion of the second through-hole overlaps the light-shield of Wang because the combination allows controlling of external light reflectance of individual pixels by adjusting the size of a color filter and opening in a light-shield layer with a width of a light emitting layer within an opening of an insulating layer (see Song [0104, 0107, 0110-0111, 0123, 0126]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known pixel structure of a similar display device for another for to obtain predictable results for which a reflectance of external light is adjustable (see Song Figs. 5-7).

8.	Regarding Claim 2, Wang and Song disclose the display device of claim 1, wherein the light-shield comprises:
a first opening overlapping the first through-hole of the insulating layer (see Song Fig. 5 first opening element CF_G in the light-shield element BM which overlaps the first through-hole); and
a second opening overlapping the second through-hole of the insulating layer (see Song Fig. 5 second opening element CF_G in the light-shield element BM which overlaps the second through-hole, also see Song Figs. 1-2 and Wang Fig. 1J), and
Wang and Song as previously combined do not explicitly disclose the first opening has a first size and the second opening has a second size less than the first size.
	Song discloses an opening size can be relatively wider or less which effects the reflectivity (see Figs. 5-7 which show different opening sizes for which an increased opening is corresponded to a decreased reflectivity, and a decreased size is corresponded to an increased reflectivity, and see [0104, 0107, 0110-0111, 0123-0126];
See [0125] “The minimum value of the first distance d1 may be a case where the second color filter pattern CF_G and the second emitting layer EML_G have the same size. The maximum value of the first distance d1 may be a value set within a range in which the light reflected by the second light emitting element OLED2 is blocked by the black matrix BM such that the luminance of the second sub-pixel G is not decreased. Therefore, the first distance d1 may be determined by the refractive index of the filling layer FLL and the second distance d2.”, and see [0068] “the first to third sub-pixels R, G, and B may have different shapes from one another”;
Also see Fig. 6 versus 7 the color filter may be smaller or wider which decreases or increases the amount of light reflected by the light-shield black matrix BM for a green light-emitter).
The relatively smaller opening for high reflectivity, and the relatively larger opening for the low reflectivity as taught by Song is incorporated as a smaller opening for high reflectivity, and a larger opening for the low reflectivity of Wang for the different pixels of the two different areas (see Wang Fig. 1J the smaller opening is incorporated for the second light-emitter and the larger opening is incorporated for the first light-emitter), 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the different opening sizes for the light emitting pixels as taught by Song as different opening sizes for the light emitting pixels of Wang, wherein the combination discloses the first opening has a first size and the second opening has a second size less than the first size because the combination allows adjustment of reflectance of the light-emitters as desired (see Song [0066, 0068, 0125]), and the combination is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see Song Figs. 5-7 and [0066, 0068, 0125] disclosing the pixels may have different shapes, and the color filter sizes in the openings of the light-shielding black matrix may be respectively larger or smaller or the same with respect to an opening of the light-emitting material in an aperture of an insulating layer – thus, there are three identified predictable solutions of larger or smaller or the same which can be selected with a reasonable expectation of success with the results having differences of reflectivity; also see Wang Figs. 1B-S which shows multiple potential variations in the shapes and sizes of the light-emitters which distinguishes between the first region and second region).

9.	Regarding Claim 3, Wang and Song disclose the display device of claim 2, wherein the color filters comprise:
a first color filter disposed in the first opening (see Song Fig. 7 element CF_G of the first opening); and
a second color filter disposed in the second opening (see Song Fig. 6 element CF_G of the second opening) and having substantially a same color as the first color filter (see Wang Fig. 1J and Song Figs. 6-7 both are green color filters).

10.	Regarding Claim 4, Wang and Song disclose the display device of claim 2, wherein the second size of the second opening is less than a size of the second through-hole of the insulating layer (see Song Fig. 6 element CF-G has an opening size W5 which is less than a size of the second through-hole of the insulating layer width W2).

11.	Regarding Claim 13, Wang discloses an electronic apparatus (see Figs.1A, J, 6 and see [0055] “display”; the embodiment is selected to have the element 111 below the region element A2) comprising:
a display device (see Figs.1A, J and see [0055] “display”) including a first display area (area of element A1) and a second display area (area of element A2) having a higher transmissivity than the first display area (see [0190] “a light transmittance of the second display sub-region A2 is greater than a light transmittance of the first display sub-region A1”); and
a component (see Fig. 6 element 111, see [0385] “camera 111”) overlapping the second display area, wherein
the display device comprises:
a plurality of light-emitters (plurality of pixel elements, see [0131] “first sub-pixel 1, each second sub-pixel 2 and each third sub-pixel 3”);
an insulating layer comprising a plurality of through-holes; a light-shield disposed on the plurality of light-emitters and including a plurality of openings, the plurality of openings defining pixels and overlapping at least one of the plurality of through-holes of the insulating layer; and
color filters disposed in the plurality of openings of the light-shield,
wherein at least one of the plurality of through-holes of the insulating layer overlaps the light-shield.
Wang does not appear to explicitly disclose an insulating layer comprising a plurality of through-holes; a light-shield disposed on the plurality of light-emitters and including a plurality of openings, the plurality of openings defining pixels and overlapping at least one of the plurality of through-holes of the insulating layer; and color filters disposed in the plurality of openings of the light-shield, wherein at least one of the plurality of through-holes of the insulating layer overlaps the light-shield.
Song discloses an insulating layer (element PDL, see [0090] “pixel defining layer PDL may include an organic insulating material") comprising a plurality of through-holes (through-holes of each of the elements EML);
a light-shield (element BM, see [0095] “black matrix BM”) disposed on the plurality of light-emitters (elements OLED) and including a plurality of openings (openings of elements CF), the plurality of openings defining pixels and overlapping at least one of the plurality of through-holes of the insulating layer (the openings define the emission of the light-emitters as pixels); and
color filters disposed in the plurality of openings of the light-shield (see [0095] “first to third color filter patterns CF_R, CF_G, and CF_B”),
wherein at least one of the plurality of through-holes of the insulating layer overlaps the light-shield (see Fig. 5 at least the opening of element OLED2 overlaps the light-shield element BM).
The specific structure of the pixels as taught by Song is incorporated as a specific structure of Wang (the specific cross-sectional structure of Song for the pixels is incorporated for the specific cross-sectional structure which is not shown by Wang).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate an insulating layer comprising a plurality of through-holes; a light-shield disposed on the plurality of light-emitters and including a plurality of openings, the plurality of openings defining pixels and overlapping at least one of the plurality of through-holes of the insulating layer; and color filters disposed in the plurality of openings of the light-shield, wherein at least one of the plurality of through-holes of the insulating layer overlaps the light-shield as taught by Song as an insulating layer comprising a plurality of through-holes; a light-shield disposed on the plurality of light-emitters and including a plurality of openings, the plurality of openings defining pixels and overlapping at least one of the plurality of through-holes of the insulating layer; and color filters disposed in the plurality of openings of the light-shield, wherein at least one of the plurality of through-holes of the insulating layer overlaps the light-shield of Wang because the combination allows controlling of external light reflectance of individual pixels by adjusting the size of a color filter and opening in a light-shield layer with a width of a light emitting layer within an opening of an insulating layer (see Song [0104, 0107, 0110-0111, 0123, 0126]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known pixel structure of a similar display device for another for to obtain predictable results for which a reflectance of external light is adjustable (see Song Figs. 5-7).

12.	Regarding Claim 14, Wang and Song disclose the display device of claim 13, wherein:
a number or an aperture ratio of pixels in a first unit area is greater than a number or an aperture ratio of pixels in a second unit area (see Wang Fig. 1J the number of pixels in the first unit area element A1 or an aperture ratio is greater than a number or an aperture ratio of pixels in the second unit area element A2 due to the difference in size), and
the first unit area and the second unit area have substantially a same size (selected to be a same size).

13.	Regarding Claim 15, Wang and Song disclose the display device of claim 14, wherein:
the plurality of light-emitters comprise a first light-emitter (first element 2 of element A1, see [0120] “in the case where the second sub-pixel 2 is a green sub-pixel”) and a second light-emitter (second element 2 of element A2) configured to emit light of a same color (both are green sub-pixel elements 2 in different regions of the display),
the insulating layer comprises a first through-hole (see Song, first through-hole of one element EML_G among the array of pixels) overlapping a first electrode of the first light-emitter (see Song, overlapping a first electrode element AD2 of the first light-emitter) and a second through-hole (see Song, first through-hole of one element EML_G among the array of pixels) overlapping a first electrode of the second light-emitter (see Song, overlapping a first electrode element AD2 of the second light-emitter), and
at least a portion of the second through-hole overlaps the light-shield (see Song Fig. 6).

14.	Regarding Claim 16, Wang and Song disclose the display device of claim 15, wherein:
a portion of the second through-hole of the insulating layer overlaps one of the plurality of openings of the light-shield (see Song Fig. 6 portion of element EML_G opening within element PDL overlaps one of the plurality of openings in the light-shield element BM), and
a remaining portion of the second through-hole overlaps the light-shield (see Song Fig. 6 remaining portion overlaps with element BM).

15.	Regarding Claim 17, Wang and Song disclose the display device of claim 16.
	Wang and Song as previously combined do not explicitly disclose another one of the plurality of openings of the light-shield overlaps the first through-hole of the insulating layer, and the one of the plurality of openings of the light-shield is a size less than a size of the another one of the plurality of openings of the light-shield.
an opening size can be relatively wider or less which effects the reflectivity (see Figs. 5-7 which show different opening sizes for which an increased opening is corresponded to a decreased reflectivity, and a decreased size is corresponded to an increased reflectivity, and see [0104, 0107, 0110-0111, 0123-0126];
See [0125] “The minimum value of the first distance d1 may be a case where the second color filter pattern CF_G and the second emitting layer EML_G have the same size. The maximum value of the first distance d1 may be a value set within a range in which the light reflected by the second light emitting element OLED2 is blocked by the black matrix BM such that the luminance of the second sub-pixel G is not decreased. Therefore, the first distance d1 may be determined by the refractive index of the filling layer FLL and the second distance d2.”, and see [0068] “the first to third sub-pixels R, G, and B may have different shapes from one another”;
Also see Fig. 6 versus 7 the color filter may be smaller or wider which decreases or increases the amount of light reflected by the light-shield black matrix BM for a green light-emitter).
The relatively smaller opening for high reflectivity, and the relatively larger opening for the low reflectivity as taught by Song is incorporated as a smaller opening for high reflectivity, and a larger opening for the low reflectivity of Wang for the different pixels of the two different areas (see Wang Fig. 1J the smaller opening is incorporated for the second light-emitter and the larger opening is incorporated for the first light-emitter), 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the different opening sizes for the light emitting pixels as taught by Song as different opening sizes for the light emitting pixels of Wang, wherein the combination discloses another one of the plurality of openings of the light-shield overlaps the first through-hole of the insulating layer, and the one of the plurality of openings of the light-shield is a size less than a size of the another one of the plurality of openings of the light-shield because the combination allows adjustment of reflectance of the light-emitters as desired (see Song [0066, 0068, 0125]), and the combination is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see Song Figs. 5-7 and [0066, 0068, 0125] disclosing the pixels may have different shapes, and the color filter sizes in the openings of the light-shielding black matrix may be respectively larger or smaller or the same with respect to an opening of the light-emitting material in an aperture of an insulating layer – thus, there are three identified predictable solutions of larger or smaller or the same which can be selected with a reasonable expectation of success with the results having differences of reflectivity; also see Wang Figs. 1B-S which shows multiple potential variations in the shapes and sizes of the light-emitters which distinguishes between the first region and second region).
16.	Regarding Claim 18, Wang and Song disclose the display device of claim 17, wherein the color filters comprise:
a first color filter disposed in the another one of the plurality of openings of the light-shield (see Song Fig. 7 element CF_G of the first opening); and
a second color filter disposed in the one of the plurality of openings of the light-shield see Song Fig. 6 element CF_G of the second opening) and having a same color as the first color filter (see Wang Fig. 1J and Song Figs. 6-7 both are green color filters).

17.	Regarding Claim 20, Wang and Song disclose the display device of claim 13, wherein the component comprises a sensor or a camera (see Wang [0385] “camera 111”).

18.	Claims 7-11 are rejected under 35 U.S.C. 103 as obvious over Song (US 2018/0197922 A1), hereinafter as Song, in view of Wang et al. (US 2021/0065625 A1), hereinafter as Wang.

19.	Regarding Claim 7, Song discloses the display device of claim 6.
	Song does not disclose a number or an aperture ratio of pixels in a first unit area is greater than a number or an aperture ratio of pixels in a second unit area, and the first unit area and the second unit area have substantially a same size.
	Wang discloses a number or an aperture ratio of pixels in a first unit area is greater than a number or an aperture ratio of pixels in a second unit area (see Fig. 1J the number of pixels in the first unit area element A1 or an aperture ratio is greater than a number or an aperture ratio of pixels in the second unit area element A2 due to the difference in size), and the first unit area and the second unit area have substantially a same size (selected to be a same size).
	The different first and second pixel areas as taught by Wang is incorporated as a different first and second pixel area of Song.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a number or an aperture ratio of pixels in a first unit area is greater than a number or an aperture ratio of pixels in a second unit area, and the first unit area and the second unit area have substantially a same size as taught by Wang as a number or an aperture ratio of pixels in a first unit area is greater than a number or an aperture ratio of pixels in a second unit area, and the first unit area and the second unit area have substantially a same size of Song because the combination allows for adjustment of two display regions with different pixel distribution density and corresponding resolution which can allow components such as a camera, a sensor, an earpiece and the like to be arranged in one of the display regions (see Wang [0230]).

20.	Regarding Claim 8, Song and Wang disclose the display device of claim 7, wherein:
the plurality of light-emitters comprise a first light-emitter (see Wang, first element 2 of element A1, see [0120] “in the case where the second sub-pixel 2 is a green sub-pixel”) and a second light-emitter (see Wang, second element 2 of element A2) configured to emit light of a same color (see Wang, both are green sub-pixel elements 2 in different regions of the display),
the insulating layer comprises a first through-hole (see Song, first through-hole of one element EML_G among the array of pixels) overlapping the first electrode of the first light-emitter (see Song, overlapping a first electrode element AD2 of the first light-emitter) and a second through-hole overlapping the first electrode of the second light-emitter (see Song, overlapping a first electrode element AD2 of the second light-emitter), and
the second through-hole of the insulating layer overlaps the light-shield (see Song Fig. 5 element AD_2 overlaps the light-shield element CF_G).
21.	Regarding Claim 9, Song and Wang disclose the display device of claim 8, wherein:
a portion of the second through-hole of the insulating layer overlaps one of the plurality of openings of the light-shield (see Song Fig. 5 a portion of the opening of element EML_G overlaps the opening of element CF_G in element BM), and
a remaining portion of the second through-hole overlaps the light-shield (see Song Fig. 5 a remaining portion overlaps element BM).

22.	Regarding Claim 10, Song and Wang disclose the display device of claim 9, wherein:
another one of the plurality of openings of the light-shield overlaps the first through-hole of the insulating layer (see Song Figs. 1-2, 5 another one of the openings of element CF_G which overlaps the first through-hole of the element EML_G of the first green light-emitter).
Wang and Song as previously combined do not disclose the one of the plurality of openings of the light-shield has a size less than a size of the another one of the plurality of openings of the light-shield.
	Song discloses an opening size can be relatively wider or less which effects the reflectivity (see Figs. 5-7 which show different opening sizes for which an increased opening is corresponded to a decreased reflectivity, and a decreased size is corresponded to an increased reflectivity, and see [0104, 0107, 0110-0111, 0123-0126];
See [0125] “The minimum value of the first distance d1 may be a case where the second color filter pattern CF_G and the second emitting layer EML_G have the same size. The maximum value of the first distance d1 may be a value set within a range in which the light reflected by the second light emitting element OLED2 is blocked by the black matrix BM such that the luminance of the second sub-pixel G is not decreased. Therefore, the first distance d1 may be determined by the refractive index of the filling layer FLL and the second distance d2.”, and see [0068] “the first to third sub-pixels R, G, and B may have different shapes from one another”;
Also see Fig. 6 versus 7 the color filter may be smaller or wider which decreases or increases the amount of light reflected by the light-shield black matrix BM for a green light-emitter).
The relatively smaller opening for high reflectivity, and the relatively larger opening for the low reflectivity as taught by Song is incorporated as a smaller opening for high reflectivity, and a larger opening for the low reflectivity of Song and Wang for the different pixels of the two different areas (see Wang Fig. 1J the smaller opening is incorporated for the second light-emitter and the larger opening is incorporated for the first light-emitter), 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the different opening sizes for the light emitting pixels as taught by Song as different opening sizes for the light emitting pixels of Song and Wang, wherein the combination discloses the one of the plurality of openings of the light-shield has a size less than a size of the another one of the plurality of openings of the light-shield because the combination allows adjustment of reflectance of the light-emitters as desired (see Song [0066, 0068, 0125]), and the combination is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see Song Figs. 5-7 and [0066, 0068, 0125] disclosing the pixels may have different shapes, and the color filter sizes in the openings of the light-shielding black matrix may be respectively larger or smaller or the same with respect to an opening of the light-emitting material in an aperture of an insulating layer – thus, there are three identified predictable solutions of larger or smaller or the same which can be selected with a reasonable expectation of success with the results having differences of reflectivity; also see Wang Figs. 1B-S which shows multiple potential variations in the shapes and sizes of the light-emitters which distinguishes between the first region and second region).

23.	Regarding Claim 11, Song and Wang disclose the display device of claim 10, wherein the color filters comprise:
a first color filter disposed in the another one of the plurality of openings in the light-shield (see Song Fig. 5 a first element CF_G of the another one of the plurality of openings); and 
a second color filter located in the one of the plurality of openings of the light-shield (see Song Fig. 5 a second element CF_G of the one of the plurality of openings) and having substantially a same color as the first color filter (both are green).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818